AFFIRMED and Opinion Filed April 27, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00034-CR
                               No. 05-20-00035-CR
                               No. 05-20-00036-CR
                               No. 05-20-00037-CR
                               No. 05-20-00039-CR
                               No. 05-20-00040-CR
                               No. 05-20-00041-CR
                               No. 05-20-00042-CR
                               No. 05-20-00043-CR
                               No. 05-20-00044-CR
                               No. 05-20-00045-CR
                               No. 05-20-00046-CR
                               No. 05-20-00047-CR
                     SAMMY RAY FLETCHER, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

             On Appeal from the 204th Judicial District Court
                          Dallas County, Texas
     Trial Court Cause Nos. F19-41655-Q, F19-39551-Q, F19-21062-Q,
   F19-39500-Q, F19-32492-Q, F19-21065-Q, F19-21061-Q, F19-21063-Q,
  F19-39514-Q, F19-21354-Q, F19-41595-Q, F19-39498-Q, & F19-39499-Q.

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Carlyle
      Sammy Ray Fletcher waived a jury and entered guilty pleas to ten counts of

theft, two counts of robbery, and one count of burglary of a building. The trial court
found him guilty and sentenced him to ten years’ imprisonment in each case, to run

concurrently.

      Fletcher’s attorney has filed a brief in which she concludes Fletcher’s appeals

are wholly frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), because it presents a professional

evaluation of the record and shows why, in effect, there are no arguable grounds to

advance on appeal. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel

Op.] 1978). Counsel appears to have delivered a copy of the brief to Fletcher, and

we advised him of his right to file a pro se response, which he did not do. See Kelly

v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014).

      Having reviewed the record and counsel’s brief, see Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005), we agree with counsel’s conclusion

that any issues would be frivolous and without merit, having found nothing in the

record that might arguably support them.

      We affirm the trial court’s judgments.




                                           /Cory L. Carlyle/
                                           CORY L. CARLYLE
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)
200034F.U05



                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-41655-Q.
No. 05-20-00034-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-39551-Q.
No. 05-20-00035-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –4–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-21062-Q.
No. 05-20-00036-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-39500-Q.
No. 05-20-00037-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-32492-Q.
No. 05-20-00039-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-21065-Q.
No. 05-20-00040-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –8–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                          On Appeal from the 204th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F19-21061-Q.
No. 05-20-00041-CR          V.               Opinion delivered by Justice Carlyle.
                                             Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                 participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-21063-Q.
No. 05-20-00042-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-39514-Q.
No. 05-20-00043-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-21354-Q.
No. 05-20-00044-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –12–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-41595-Q.
No. 05-20-00045-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –13–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-39498-Q.
No. 05-20-00046-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –14–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SAMMY RAY FLETCHER,                           On Appeal from the 204th Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F19-39499-Q.
No. 05-20-00047-CR          V.                Opinion delivered by Justice Carlyle.
                                              Justices Myers and Osborne
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 27th day of April, 2021.




                                       –15–